3 A.3d 70 (2010)
298 Conn. 901
Richard LEWIS
v.
COMMISSIONER OF CORRECTION.
SC 18664
Supreme Court of Connecticut.
Decided September 8, 2010.
Temmy Ann Pieszak, chief of habeas corpus services, in support of the petition.
James A. Killen, senior assistant state's attorney, in opposition.
*71 The petitioner Richard Lewis' petition for certification for appeal from the Appellate Court, 121 Conn.App. 693, 996 A.2d 1214 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly decline to (a) review and (b) reverse the petitioner's federal due process and equal protection challenges to the dismissal of his habeas corpus petition, which was based on the court's refusal to allow the petitioner to appear only through counsel?"